Case 1:20-cv-01263-JTN-RSK ECF No. 32, PageID.292 Filed 06/14/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


WILLIAM J. WISE,

               Plaintiff,                                     Case No. 1:20-cv-1263

v.                                                            Hon. Janet T. Neff

EAST GRAND RAPIDS PUBLIC SCHOOL
DISTRICT, et al,

            Defendants.
________________________________________/

                                              ORDER

               The parties appeared before me this date for a Rule 16 Scheduling Conference. As

cited by plaintiff in the parties’ Joint Status Report (ECF No. 30, PageID.287):

               “The Plaintiff does not agree to have a United States Magistrate
               Judge conduct all further proceedings in this case, including trial, and
               entry of final judgement. The Plaintiff reasoning for is due to a
               conflict of interest between the Defendants and the Magistrate Judge
               Ray Kent.”


Accordingly, the Rule 16 Scheduling Conference is adjourned and plaintiff shall file a motion with

supporting brief, within 14 days of the date of this Order, as to why the undersigned should be

recused from the case. Further, this action is STAYED pending the filing of the motion and its

resolution.

               IT IS SO ORDERED.


Dated: June 14, 2021                          /s/ Ray Kent
                                              RAY KENT
                                              United States Magistrate Judge
